Title: Friday 25th of August 1780.
From: Adams, John Quincy
To: 


       This morning at about half after ten o clock Mr. Leroi came to our lodgings and then went with Pappa brother Charles and myself to see the medicinal garden, we saw there several american Plants. After having seen this we walk’d out of town upon the dyke and got home at about two o clock. Pappa dined out but brother Charles and myself dined at home. At about half after four o clock Pappa got home and at about five we went to Mr. Leroi’s where we drank tea, after tea Mr. Le Roi and two other Gentlemen went with us to see the Jews Synagogue and hear them sing. When we first got there it was not begun and therefore we went to another Synagogue Which does not sing tonight. When we got back it was almost time for them to begin. An old man with a long beard read a chapter of the bible in hebrew after which three of them sung. They seem’d to me to be songs as I beleive they were and not psalms. There was a vast congregation. The women have a place up above but no woman can go to church without being married but the men can.
       They say there are an hundred Thousand Jews in this town, I am sure they are all wretched creatures for I think I never saw in my life such a set of miserable looking people, and they would steal your eyes out of your head if they possibly could. At about eight o clock we got back. Brother Charles and I went to the Post office for Letters but found but one which was for Stephens.
      